The opinion of the Court was delivered by
Watkins, J.
The relator was arrested on the charge of having violated ordinance 92, Council Series, of the city of New Orleans, and brought before the respondent’s court for trial; and, upon hearing, was condemned, and sentenced to pay a fine of $25, or, in default thereof, to thirty days’ imprisonment in the parish prisou.
His complaint of the proceedings in the respondent’s court is that the charge presented did not constitute an -offense that is punishable by said ordinance; and that his sentence is, therefore, illegal.
He represents that the sentence complained of is an unappealable judgment, from which he has in vain sought relief by petition to the Civil and Criminal District Courts of the parish of Orleans, for writs of habeas corpus, and that certiorari is his sole remaining remedy.
*993The ordinal:ce alleged to have been violated reads as follows, viz :
11 That it,shall be unlawful for any person or persons to sell, barter, exchange or otherwise dispose of any lottery tickets, or token, policy, combination, device or certificate, or fiactional part thereof, in any lottery drawn, or to be drawn, in or out of the city of New Orleans, unless the same be duly authorized by the laws of the State of Louisana.”
The affidavit simply charges “ that on the 29th of June, 1887, at No. 26 Commercial Alley, in this district and city, one N. E. May did then and there violate ordinance 92, C. S.”
The following ticket is annexed to the affidavits filed in this court, as a part of the respondent’s return :



But there is nothing discoverable on the face of the record to connect it with the charge made against the relator, or to constitute it an *994essential and integral part thereof; aud the respondent denies in his answer that the relator was charged with the sale of any ticket the sale of which was not authorized by the law of the State.
As there is no complaint made of the legality of the ordinance, none of the regularity of the judgment pronounced thereunder, and there is nothing to show that the sale of the ticket annexed was the violation of the ordinance complained of, there is nothing on the face of the record to bring this application within the scope of the supervisory power of this court.
It is, therefore, ordered, adjudged and decreed, that the relator’s prayer for the issuance of a writ of certiorari be refused at bis cost.
Bermudez, C. J. and Poehé, J. concur in the decree.